 Case 3:19-cv-01125-BAS-WVG Document 28-1 Filed 10/21/19 PageID.447 Page 1 of 6


 1 Ben West (SBN 251018)
     David H. Lichtenstein (SBN 259868)
 2 CALDARELLI HEJMANOWSKI PAGE & LEER, LLP
     3398 Carmel Mountain Road, Suite 250
 3 San Diego, California 92121
     (858) 720-8080
 4 dbw@chpllaw.com
     david@chpllaw.com
 5

 6 Michael A. Dee, (IA AT0002043, admitted pro hac vice)
     Brant D. Kahler (IA AT0009819, admitted pro hac vice)
 7 Christopher A. Proskey (IA AT0009316, admitted pro hac vice)
     BROWN, WINICK, GRAVES, GROSS,
 8 BASKERVILLE AND SCHOENEBAUM, PLC
     666 Grand Avenue, Suite 2000
 9 Des Moines, IA 50309-2510
     (515) 242-2400
10 kahler@brownwinick.com
     dee@brownwinick.com
11 proskey@brownwinick.com

12 Attorneys for KREG ENTERPRISES, INC.

13

14
                          UNITED STATES DISTRICT COURT
15
                       SOUTHERN DISTRICT OF CALIFORNIA
16
     KREG ENTERPRISES, INC., an Iowa          Case No. 3:19-cv-01125-BAS-WVG
17   corporation,
                                              PLAINTIFF’S MEMORANDUM OF
18               Plaintiff,                   POINTS AND AUTHORITIES IN
                                              SUPPORT OF ITS MOTION FOR
19         vs.                                LEAVE OF COURT TO FILE
                                              SECOND AMENDED COMPLAINT
20   ARMOR TOOL, LLC, an Arizona
     limited liability company
21                                            Date:      November 25, 2019
                 Defendant.                   Courtroom: 4B
22                                            Honorable Cynthia Bashant
23                                            NO ORAL ARGUMENT UNLESS
                                              REQUESTED BY THE COURT
24

25

26
27

28

           PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE SECOND
                            AMENDED COMPLAINT
                                                3:19-cv-01125-BAS-WVG
 Case 3:19-cv-01125-BAS-WVG Document 28-1 Filed 10/21/19 PageID.448 Page 2 of 6


 1         COMES NOW Plaintiff, Kreg Enterprises, Inc., and for its Motion for Leave of
 2 Court to File Second Amended Complaint hereby states and alleges as follows:

 3                 MEMORANDUM OF POINTS AND AUTHORITIES
 4 I.      RELEVANT PROCEDURAL HISTORY
 5         Plaintiff, Kreg Enterprises, Inc. (“Kreg”), filed its Complaint and Demand for
 6 Jury Trial on June 17, 2019, asserting claims against Defendant, Armor Tool, LLC

 7 (“Armor”) for infringement of U.S. Patent No. 8,231,313, infringement of U.S. Patent

 8 No. D840,803 (the “D’803 Patent”), unfair competition / trade dress infringement

 9 (screw containers), and unfair competition / trade dress infringement (clamp

10 packaging). Docket No. 1. In relation specifically to Kreg’s claims against Armor

11 for infringement of the D’803 Patent, as noted in footnote 3 of the Complaint, Kreg

12 included in the Complaint the corrected set of drawings for the D’803 Patent which,

13 at that time, were subject to a pending Request for a Certificate of Correction with the

14 United States Patent and Trademark Office (“USPTO”).1 Id. at pp. 10-21, ¶¶ 21-29.

15         In response, Armor filed a Motion to Dismiss Plaintiff’s Complaint pursuant to
16 Fed. R. Civ. P. 12(b)(6) on August 5, 2019, asserting deficiencies in the manner in

17 which all four of Kreg’s causes of action against Armor were pled in the Complaint.

18 Docket No. 19.       Specifically, with regard to Kreg’s claim against Armor for
19 infringement of the D’803 Patent, Armor argued that Kreg could not rely on the
20

21
     1
       During the prosecution of the D’803 Patent, the USPTO issued a Non-Final Office
     Action dated May 15, 2018. Docket No. 26-2. Kreg responded (Docket No. 26-3)
22   and provided the USPTO with two sets of drawings: the first, a “redlined” set
23   showing changes made to the original drawings with yellow highlighting (Docket 26-
     4) and the second, a “clean” set showing the corrected drawings with no yellow
24   highlighting (Docket No. 26-5). Subsequently, the USPTO mistakenly issued the
25   D’803 Patent with the “redlined” set of corrected drawings, instead of the “clean” set
     of corrected drawings. Docket No. 23, pp. 82-97. On June 10, 2019, Kreg filed a
26   Request for a Certificate of Correction with the USPTO to have the USPTO correct
27   the D’803 Patent to include the “clean” set of drawings, as opposed to the “redlined”
     set of drawings. Docket No. 1-4.
28
                                     2
           PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE SECOND
                            AMENDED COMPLAINT
                                                3:19-cv-01125-BAS-WVG
 Case 3:19-cv-01125-BAS-WVG Document 28-1 Filed 10/21/19 PageID.449 Page 3 of 6


 1 corrected drawings in the Complaint because the USPTO had not yet granted Kreg’s

 2 Request for a Certificate of Correction. Id. at pp. 14-16. Armor further argued that

 3 any purported error by the USPTO in relation to the D’803 Patent could only be

 4 corrected by a reissue application, as opposed to Kreg’s Request for a Certificate of

 5 Correction. Id. at pp. 16-17.

 6        In response, Kreg filed its First Amended Complaint as a matter of right
 7 pursuant to Fed. R. Civ. P. 15(a)(1)(B) on August 26, 2019. Docket No. 23. With

 8 regard to its claim that Armor infringed the D’803 Patent, Kreg removed any

 9 reference to the pending Request for a Certificate of Correction and replaced the

10 corrected drawings with the drawings contained in the D’803 Patent as issued by the

11 USPTO. Id. at pp. 10-20, ¶¶ 20-29.

12        This Court then summarily denied Armor’s Motion to Dismiss as moot by
13 Order dated August 28, 2019. Docket No. 24.

14        Armor then filed its Partial Motion to Dismiss Plaintiff’s First Amended
15 Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) on September 9, 2019, seeking

16 dismissal only of Kreg’s claim that Armor infringed the D’803 Patent. Docket No.

17 25. This time around, Armor argued that Kreg’s First Amended Complaint could not

18 rely on the drawings contained in the D’803 Patent as issued because Kreg

19 subsequently sought correction of the D’803 Patent from the USPTO, which Armor
20 mistakenly characterizes as Kreg’s admission that the D’803 Patent, as issued, was

21 defective. Id. at pp. 16-18. Armor then argued that the purported defects in the

22 D’803 Patent cannot be corrected by this Court, but need to be corrected by the

23 USPTO. Id. at pp. 18-21. Finally, Armor argued that Kreg cannot pursue Armor for

24 infringement of the D’803 Patent while Kreg’s Request for a Certificate of Correction

25 is pending with the USPTO. Id. at p. 22.

26        On September 10, 2019, the very next day, the USPTO issued a Certificate of
27 Correction for the D’803 Patent substituting the correct set of drawings into the

28 issued D’803 Patent (as requested by Kreg). (Kahler Decl., Ex. 1.)

                                   -3-
          PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE SECOND
                           AMENDED COMPLAINT
                                               3:19-cv-01125-BAS-WVG
 Case 3:19-cv-01125-BAS-WVG Document 28-1 Filed 10/21/19 PageID.450 Page 4 of 6


 1        Accordingly, Kreg respectfully seeks leave of Court herein to file a Second
 2 Amended Complaint to allow Kreg to utilize the now-correct set of drawings for its

 3 claim against Armor for infringement of the D’803 Patent.

 4 II.    AMENDMENT IS THE RULE, NOT THE EXCEPTION, AND SHOULD
 5        BE ALLOWED HERE
 6        Pursuant to Fed. R. Civ. P. 15, having amended once as a matter of right, Kreg
 7 is allowed to amend its complaint a second time only with written permission from

 8 Armor or through leave of this Court. Fed. R. Civ. P. 15(a)(2) (“In all other cases, a

 9 party may amend its pleading only with the opposing party’s written consent or the

10 court’s leave.    The court should freely give leave when justice so requires.”).
11 Armor’s counsel represented to Kreg’s counsel that Armor would not consent to

12 Kreg’s request to file a second amended complaint. (Kahler Decl. ¶ 3.) As such,

13 Kreg seeks leave of court to do so here.

14        As noted recently by this Court, the Ninth Circuit has roundly held that Rule
15 15’s policy (that “[t]he court should freely give leave when justice so requires”) “is to

16 be applied with extreme liberality.” Hilsley v. General Mills, Inc., 376 F. Supp. 3d

17 1043, 1051 (S.D. Cal. 2019) (quoting Eminence Capital, LLC v. Aspeon, Inc., 316

18 F.3d 1048, 1051 (9th Cir. 2003)). In fact,

19        [i]n the absence of any apparent or declared reason – such as undue
          delay, bad faith or dilatory motive on the part of the movant, repeated
20        failure to cure deficiencies by amendments previously allowed, undue
          prejudice to the opposing party by allowance of the amendment, futility
21        of the amendment, etc. – the leave sought should, as the rules require, be
          freely given.
22

23 Id. at 1051-52 (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

24        As noted above, Kreg’s request for leave to file a Second Amended Complaint
25 is the result of the USPTO’s issuance of the Certificate of Correction on September

26 10, 2019 (over which Kreg had no control as to timing, etc.). Certainly, therefore,
27 there has not been, nor is there, any undue delay, bad faith, or dilatory motive.

28

                                   -4-
          PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE SECOND
                           AMENDED COMPLAINT
                                               3:19-cv-01125-BAS-WVG
 Case 3:19-cv-01125-BAS-WVG Document 28-1 Filed 10/21/19 PageID.451 Page 5 of 6


 1         “To show undue delay, the opposing party must at least show delay past the
 2 point of discovery.” Unisone Strategic IP, Inc. v. TraceLink, Inc., 2019 WL 4015836,

 3 *2 (S.D. Cal. Aug. 26, 2019). Here, discovery has not even started.

 4         With regard to bad faith or dilatory motive, “[c]ourts have previously found bad
 5 faith when, for example, the plaintiff is merely seeking to prolong the litigation by

 6 adding new but baseless legal theories, or when plaintiffs attempt to use the

 7 amendment to warrantlessly change the nature or venue of the case” or where

 8 plaintiffs seek to amend “merely to destroy diversity jurisdiction.”        Id. (citations
 9 omitted). Clearly none of these examples of bad faith or dilatory motive are present

10 here.

11         Kreg’s request for leave is also not the result of repeated failures to cure
12 deficiencies in prior pleadings. Previously, Kreg filed a First Amended Complaint

13 that satisfied all deficiencies Armor alleged as to Kreg’s first, third, and fourth causes

14 of action. Then, with regard to the remaining second cause of action for infringement

15 of the D’803 Patent, Kreg’s request for leave to file its Second Amended Complaint

16 results from the USPTO’s issuance of the Certificate of Correction (which effectively

17 renders moot Armor’s September 9, 2019 Partial Motion to Dismiss).

18         This Court’s allowance of the Second Amended Complaint also does not pose
19 undue prejudice to Armor, nor is the amendment futile. See id. (noting that undue
20 prejudice typically exists only where the proposed amendment “would have greatly

21 altered the nature of the litigation and would have required defendants to have

22 undertaken, at a late hour, an entirely new course of defense,” and further noting that

23 “denial of leave to amend for futility is rare since Courts typically defer to

24 consideration on the merits until after an amended pleading has been filed.”).

25         Accordingly, Kreg’s request to file its Second Amended Complaint can and
26 should be freely granted.
27         In accordance with Civ LR 15.1(b), exhibits 2 and 3 to the Brant Kahler
28 Declaration, filed contemporaneously herewith, are the proposed Second Amended

                                    -5-
           PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE SECOND
                            AMENDED COMPLAINT
                                                3:19-cv-01125-BAS-WVG
 Case 3:19-cv-01125-BAS-WVG Document 28-1 Filed 10/21/19 PageID.452 Page 6 of 6


 1 Complaint and a version of the Second Amended Complaint with redlines showing

 2 the changes from the First Amended Complaint. (Kahler Decl. ¶¶ 4-5.)

 3                                Respectfully submitted,
 4 Dated: October 21, 2019 CALDARELLI HEJMANOWSKI PAGE & LEER LLP

 5

 6                                By:   s/Ben West
                                        Ben West
 7                                      David Lichtenstein
                                        Counsel for KREG ENTERPRISES, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                  -6-
         PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE SECOND
                          AMENDED COMPLAINT
                                              3:19-cv-01125-BAS-WVG
